 1                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
 2                                                                      EASTERN DISTRICT OF WASHINGTON



 3                                                                       Apr 12, 2019
                                                                             SEAN F. MCAVOY, CLERK
 4                          UNITED STATES DISTRICT COURT
 5
                         EASTERN DISTRICT OF WASHINGTON
 6
 7   UNITED STATES OF AMERICA,                         No. 2:19-CR-00046-SMJ-1
 8
                          Plaintiff,                   ORDER GRANTING
 9                                                     DEFENDANT’S MOTION TO
10                        v.                           TEMPORARILY MODIFY
                                                       CONDITIONS OF PRETRIAL
11   KURT ALLEN HASKIN,                                RELEASE
12
                          Defendant.                   MOTION GRANTED
13
                                                         (ECF No. 23)
14
15         Before the Court is Defendant’s Motion to Modify Conditions of Release,
16   ECF No. 23. Defendant recites in his motion that U.S. Probation Officer Stephen
17   Krous does not oppose the modification.
18         Specifically, Defendant requests permission to travel outside the Eastern
19   District of Washington to retrieve a tractor and bring it back to this district.
20         Defendant’s Counsel recites that she left an email message with Assistant
21   U.S. Attorney, but did not disclose when the email was sent. The Court does not
22   know how much time elapsed between the time the Assistant U.S. Attorney was
23   aware of this motion and had the opportunity to respond, and the time the motion
24   was presented to the Court.
25         The Court is painfully aware that defendants, perhaps understandably
26   unaware of the time and procedures entailed in accomplishing an order varying
27   release conditions, often give their attorneys insufficient time to properly request
28   and process an order from the Court. The Court is also aware that even, with the



     ORDER - 1
 1   best of intentions or reasons, opposing counsel’s failure to respond to a motion can
 2   in effect block or delay the motion.
 3         Regardless, a court cannot determine release conditions ex parte. Nor will a
 4   court undertake to resolve a matter that is “high centered,” by initiating the
 5   communications that are the responsibility of the attorneys.
 6         The proposed order in this case has been before the court unaddressed for
 7   three days. In the interim, the Assistant United States Attorney assigned to the
 8   case has informally, during an unrelated conversation, advised chambers staff that
 9   she has no objection to the motion. Had the Assistant United States Attorney not
10   been attentive, the Court would be in the position of either unfairly denying the
11   defendant’s motion for reasons unrelated to the merits or granting the motion on a
12   record that could be misinterpreted as ex parte.
13         IT IS ORDERED, that Defendant’s Motion, ECF No. 23, is GRANTED.
14   Defendant is permitted to travel from Tonasket, Washington to Ethol, Washington
15   in the Western District of Washington on Saturday, April 13, 2019. He will then
16   drive to Yakima, Washington where he will spend the night and return to Tonasket
17   on Sunday, April 14, 2019. Prior to departure Defendant shall provide Pretrial
18   Services with the address where he will be staying and a phone number where he
19   can be contacted at any time.
20         All other terms and conditions of pretrial release not inconsistent herewith
21   shall remain in full force and effect.
22         IT IS SO ORDERED.
23         DATED April 12, 2019.
24
25                                _____________________________________
                                            JOHN T. RODGERS
26                                 UNITED STATES MAGISTRATE JUDGE
27
28



     ORDER - 2
